Title: To Thomas Jefferson from David Humphreys, 29 May 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon May 29th. 1793

I had the honour of writing to you on the 19th by Capt. Orne, who was bound to Salem. In that letter I acquainted you with my having received yours of the 30th. of March, and that I should endeavour to make all the preparations in my power for the accomplishment of its object. No intelligence is received as yet of Captn. Cutting: nor is any vessel yet found that would be likely to answer the purpose.
The defection of Dumourier has not injured the French cause as much as was expected. Notwithstanding the parties and confusions in Paris, their armies seem to be in such force in different quarters that the combined Powers make little impression. The season for the campaign is passing without any thing decisive being done. The English are slow in getting to Sea. The Spanish have a fleet of twenty Sail cruising in the Mediterranean, said to be with a design of intercepting a convoy with wheat from Algiers to Marseilles. The Portuguese fleet of ten Sail have been out five days to Maneuvre and is returned. You will have seen the account of the division of Poland. The combination against freedom is formidable. Spain proposed to England to make a common [cause] against the United States of America. This information comes from a Person who had the means of knowing the fact, and who could have no interest in deceiving me. It does not appear the proposal was listened to. This may perhaps occasion a different subsequent conduct on the part of the proposer.
I forward this by way of St. Ubes, as there is not a single vessel here destined immediately for the U.S. I also send one of three Packets just  received from Messrs. Carmichael and Short—the others noted to go by different conveyances. With sincere & great respect I have the honour to be Sir Your Most obedient & Most humble Servant

D. Humphreys

